                                         June 17, 2021

VIA ECF
Honorable Vernon S. Broderick
United States District Court
Southern District of New York
                                                                     6/21/2021
40 Foley Square
New York, New York 10007                                 The parties are directed to file a status update
                                                         on the de-authorization request and a progress
Re:   United States v. Saipov,                           report on the negotiation of the Rule 15
      (S1) 17 Cr. 722 (VSB)                              deposition protocols within 45 days.

Dear Judge Broderick:

       We write with respect to the Court’s Order directing the parties to meet and
confer about Mr. Saipov’s potential request to seek de-authorization of the death
penalty. Dkt. No. 385.

       As discussed at the June 3, 2021 status conference, President Biden
campaigned on a pledge to end the death penalty. See The Biden Plan for
Strengthening America’s Commitment to Justice (last accessed June 16, 2021)
available at: https://joebiden.com/justice/ (opposing the death penalty); see also
Michael Balsamo, “Biden to work to end executions as government sets 3 more,” A.P.
(Nov. 21, 2020) (Biden’s press secretary stated that he “opposes the death penalty
now and in the future”), available at: https://bit.ly/3zy2ueY; President Biden, Twitter,
(“we must eliminate the death penalty”) (July 25, 2019), available at:
https://bit.ly/3zDpI3A.

         Following his inauguration, President Biden nominated Merrick Garland for
Attorney General, who during his confirmation hearing on February 22, 2021,
testified that he “expect[s] that the President will be giving direction” on the federal
death-penalty policy, and that it was “not at all unlikely” that the Department of
Justice would impose a moratorium on the federal death penalty. See Christina
Carrega, “Garland says death penalty cases give him ‘pause’ and he expects Biden will
halt federal prosecutions,” CNN (Feb. 22, 2021, 12:42 p.m. ET), available at:
https://cnn.it/3vwMhDE. President Biden’s pledges and Attorney General
Garland’s statements strongly suggest that DOJ will amend its policies with respect to
seeking the death penalty.

       Since the status conference on June 3, 2021, the parties have met twice to
discuss Mr. Saipov’s potential de-authorization request. During those discussions, the
government stated that it does not know the status of any death penalty policy
changes.

        As it stands, the current DOJ Capital Case Protocol sets forth the procedures
for the government to de-authorize an already authorized capital case (see Attachment
A). Of particular note is the current policy with respect to second or successive de-
authorization requests set forth in Title 9-10.160(B) of the DOJ’s Manual, which
states: “Absent extraordinary circumstances, the Department will not consider
successive defense requests to withdraw the notice of intention to seek the death
penalty.” For this reason, in any capital case, the defense must carefully consider
when to seek de-authorization in light of the heavy presumption against future
applications.

       Accordingly, given the prospect of DOJ policy changes and the current heavy
presumption against second or successive defense requests to de-authorize, the
defense respectfully requests that the Court accept a status update in 45 days from the
parties regarding this issue. In the meantime, the parties will continue to address the
other outstanding pre-trial issues, including the safety, feasibility, and logistics of
overseas Rule 15 depositions about which the parties will update the Court on or
before July 6, 2021.

                                        Respectfully Submitted,

                                         /s/
                                        David E. Patton, Esq.
                                        Andrew J. Dalack, Esq.
                                        Sylvie J. Levine, Esq.
                                        Annalisa Mirón, Esq.
                                        David A. Ruhnke, Esq.
                                        David M. Stern, Esq.

                                        Counsel for Sayfullo Saipov

cc:   Government counsel (via ECF)

                                           2
